United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1270
                        ___________________________

                                  Kimberly Kenney

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

    University of Arkansas at Little Rock; University of Arkansas for Medical
    Sciences; Rainwater Holt & Sexton; Central for Arkansas Legal Services;
  University of Arkansas Human Resource Department; University of Arkansas
     Department of Public Safety; University of Arkansas Student Accounts;
University of Arkansas Financial Aid Office; Equal Employment Opportunity Commission

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                              Submitted: June 23, 2106
                                Filed: June 27, 2016
                                   [Unpublished]
                                   ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
        Kimberly Kenney appeals the district court’s1 preservice dismissal of her pro
se complaint alleging employment discrimination and claims related to state-court
litigation. Following careful de novo review, see Moore v. Sims, 200 F.3d 1170,
1171 (8th Cir. 2000) (per curiam), we find no reversible error. Accordingly, we
affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.

                                         -2-